EXECUTION


--------------------------------------------------------------------------------



MASTER TRANSFER AGREEMENT
by and between
FIFTH STREET SENIOR FLOATING RATE CORP.,
as the Seller
and
FS SENIOR FUNDING LTD.,
as the Buyer
Dated as of May 28, 2015



--------------------------------------------------------------------------------




1



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE I
 
 
 
DEFINITIONS
 
1


 
 
Section 1.01
 
Definitions
 
1


 
 
Section 1.02
 
Other Terms
 
4


 
 
Section 1.03
 
Computation of Time Periods
 
4


 
 
Section 1.04
 
Interpretation
 
4


 
 
Section 1.05
 
References
 
5


 
 
Section 1.06
 
Calculations
 
5


 
 
 
 
 
 
 
ARTICLE II
 
 
 
TRANSFER OF COLLATERAL OBLIGATIONS
 
5


 
 
Section 2.01
 
Sale, Transfer and Assignment
 
5


 
 
Section 2.02
 
Purchase Price
 
7


 
 
Section 2.03
 
Payment of Purchase Price
 
8


 
 
Section 2.04
 
[Reserved.]
 
9


 
 
Section 2.05
 
Characterization
 
9


 
 
 
 
 
 
 
ARTICLE III
 
 
 
CONDITIONS PRECEDENT
 
9


 
 
Section 3.01
 
Conditions Precedent to Closing
 
9


 
 
Section 3.02
 
Conditions Precedent to all Purchases
 
9


 
 
Section 3.03
 
Release of Excluded Amounts
 
10


 
 
 
 
 
 
 
ARTICLE IV
 
 
 
REPRESENTATIONS AND WARRANTIES
 
11


 
 
Section 4.01
 
Representations and Warranties Regarding the Seller
 
11


 
 
Sections 4.02
 
Representations and Warranties of the Seller Relating to the Agreement and the
Collateral
 
15


 
 
Section 4.03
 
Representations and Warranties Regarding the Buyer
 
15


 
 
 
 
 
 
 
ARTICLE V
 
 
 
COVENANTS
 
17


 
 
Section 5.01
 
Affirmative Covenants of the Seller
 
17


 
 
Section 5.02
 
Negative Covenants of the Seller
 
18


 
 
 
 
 
 
 
ARTICLE VI
 
 
 
OPTION TO REPURCHASE AND SUBSTITUTE COLLATERAL OBLIGATIONS
 
19


 
 
Section 6.01
 
Substitution of Collateral Obligations
 
19


 
 
Section 6.02
 
Seller's Optional Right to Repurchase Collateral Obligations
 
20


 
 
 
 
 
 
 
ARTICLE VII
 
 
 
INDEMNIFICATION BY THE ORIGINATOR
 
21


 
 
Section 7.01
 
Indemnification
 
21


 
 
Section 7.02
 
Liabilities to Obligors
 
21


 
 
Section 7.03
 
Limitation on Liability
 
22


 
 
Section 7.04
 
Operation of Indemnities
 
22


 
 
 
 
 
 
 
ARTICLE VIII
 
 
 
TERM AND TERMINATION
 
22


 
 
Section 8.01
 
Termination
 
22


 
 
 
 
 
 
 
ARTICLE IX
 
 
 
MISCELLANEOUS
 
22


 
 
Section 9.01
 
Amendments and Waivers
 
22


 
 
Section 9.02
 
Notices, Etc.
 
23




-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



 
 
Section 9.03
 
Binding Effect; Benefit of Agreement
 
23


 
 
Section 9.04
 
Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue Service of
Process
 
23


 
 
Section 9.05
 
Waiver of Jury Trial
 
24


 
 
Section 9.06
 
Certain Taxes
 
24


 
 
Section 9.07
 
Non-Petition
 
24


 
 
Section 9.08
 
Recourse Against Certain Parties
 
24


 
 
Section 9.09
 
Protection of Right, Title and Interest in, to and under the Assets; Further
Action Evidencing Purchases
 
26


 
 
Section 9.10
 
Execution in Counterparts; Severability; Integration
 
26


 
 
Section 9.11
 
Heading and Exhibits
 
27


 
 
Section 9.12
 
Assignment
 
27


 
 
Section 9.13
 
No Waiver; Cumulative Remedies
 
27


 
 
Exhibit A
 
Form of Assignment
 
 
 
 
Schedule 1
 
Initial Collateral Obligations
 
 
 
 
 
 
 
 
 




-ii-

--------------------------------------------------------------------------------




MASTER TRANSFER AGREEMENT
THIS MASTER TRANSFER AGREEMENT, dated as of May 28, 2015 (this “Agreement”), is
by and between FIFTH STREET SENIOR FLOATING RATE CORP., a Delaware corporation
(“Fifth Street,” and in its capacity as seller hereunder, the “Seller”) and FS
SENIOR FUNDING LTD., an exempted company incorporated with limited liability in
the Cayman Islands (the “Buyer”).
WHEREAS, in the regular course of its business, the Seller originates and/or
otherwise acquires Collateral Obligations; and
WHEREAS, pursuant to this Agreement, the Buyer will purchase and may from time
to time continue to purchase certain assets from the Seller and the Seller will
sell and may from time to time continue to sell and/or contribute to the Buyer
certain assets originated or acquired by the Seller in its normal course of
business, together with, among other things, certain related security interests
and rights of payment thereunder.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
ARTICLE I

DEFINITIONS
Section 1.01    Definitions.
Capitalized terms used but not defined in this Agreement shall have the meanings
attributed to such terms in the Indenture. In addition, as used herein, the
following defined terms shall have the following meanings:
“Agreement” shall have the meaning provided in the first paragraph of this
Agreement.
“Authority” means any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
public body, administrative tribunal, central bank, public office, court,
arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of government, including the FINRA, the SEC, the stock exchanges, any Federal,
state, territorial, county, municipal or other government or governmental
agency, arbitrator, board, body, branch, bureau, commission, court, department,
instrumentality, master, mediator, panel, referee, system or other political
unit or subdivision or other entity of any of the foregoing, whether domestic or
foreign.
“Buyer” shall have the meaning provided in the first paragraph of this
Agreement.
“Closing Date” means May 28, 2015.
“Collateral” shall have the meaning provided in Section 2.01.




--------------------------------------------------------------------------------




“Collateral Management Agreement” means the Collateral Management Agreement,
dated as of May 28, 2015, by and between Fifth Street, in its capacity as the
Collateral Manager, and the Buyer, as the Issuer, as the same may be amended,
supplemented, restated or modified from time to time.
“Collateral Obligation List” means the list of Collateral Obligations provided
by the Seller to the Buyer on each Purchase Date and incorporated as Schedule I
to this Agreement by reference, as such list may be amended, supplemented or
modified from time to time in accordance with this Agreement.
“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, or similar instrument filed or made in
connection with its formation or organization, in each case, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Event of Bankruptcy” means (a) an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of the Seller or its debts, or of all or a
substantial part of its assets, under any bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of all or a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Seller or for all or a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 consecutive
days; (b) an order or decree approving or ordering any of the actions described
in clause (a) shall be entered and the continuance of any such order or decree
is unstayed and in effect for a period of 60 consecutive days; or (c) the Seller
shall: (i) be wound up or dissolved, (ii) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(iii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (a) of this
definition, (iv) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Seller or for
all or a substantial part of its assets, (v) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (vi)
cease to be able to, or admit in writing its inability to, pay its debts as they
become due and payable, or make a general assignment for the benefit of
creditors or (vii) take any action for the purpose of effecting any of the
foregoing.
“Excluded Amounts” means (a) any amount received by, on or with respect to any
Collateral Obligation in the Collateral, which amount is attributable to the
payment of any tax, fee or other charge imposed by any applicable Authority on
such Collateral Obligation and to the extent such amount is attributable to a
time prior to the Purchase Date; (b) any amount representing escrows relating to
taxes, insurance and other amounts in connection with any Collateral Obligation
which is held in an escrow account for the benefit of the related Obligor and
the secured party (other than the Seller in its capacity as lender with respect
to such Collateral Obligation) pursuant to escrow

-2-

--------------------------------------------------------------------------------




arrangements; (c) any amount with respect to any Collateral Obligation
repurchased or substituted by the Seller under Article VI to the extent such
amount is attributable to a time after the effective date of such repurchase or
substitution; (d) any origination fee retained by the Seller in connection with
the origination of any Collateral Obligation; and (e) any Equity Security
related to any Collateral Obligation that the Seller determines will not be
transferred to the Buyer by the Seller in connection with the sale of any
related Collateral Obligation hereunder.
“Fifth Street” shall have the meaning provided in the first paragraph of this
Agreement.
“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents, orders and other authorizations of all Authorities.
“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Authorities.
“Indemnified Party” shall have the meaning provided in Section 7.01.
“Indenture” means the agreement dated as of the Closing Date, by and among the
Issuer, the Co-Issuer, the Trustee and the Collateral Agent.
“Participation” shall have the meaning provided in Section 2.04(a).
“Payment in Full” means payment in full in cash of all Obligations (other than
any unasserted contingent obligations), including all principal, interest, Class
A-R Commitment Fees, Aggregate Collateral Management Fees, Administrative
Expenses and fees, if any, payable under the Transaction Documents.
“Payment in Full Date” means the date on which a Payment in Full occurs and the
Class A-R Commitments are terminated.
“Purchase” means a purchase, transfer, settlement or other acquisition by the
Buyer of Collateral from or as directed by the Seller pursuant to Section 2.01.
“Purchase Date” means any day on which any Collateral is acquired by the Buyer
pursuant to the terms of this Agreement (including any Substitution Date), and
including, for the avoidance of doubt, any day on which any Collateral is
settled directly with the Buyer from a third party in a transaction
intermediated, arranged and underwritten by the Seller and any day on which any
Collateral is settled with the Buyer in a transaction in which the Buyer is the
designee of the Seller under the instruments of conveyance relating to the
applicable Collateral.
“Purchase Price” shall have the meaning provided in Section 2.02.
“Related Contracts” means all credit agreements, indentures, notes, security
agreements, leases, financing statements, guaranties, and other contracts,
agreements, instruments and other papers evidencing, securing, guaranteeing or
otherwise relating to any Collateral Obligation or Eligible Investment or other
investment with respect to any Collateral or proceeds thereof (including

-3-

--------------------------------------------------------------------------------




the related Underlying Instruments), together with all of the Seller’s right,
title and interest in, to and under all property or assets securing or otherwise
relating to any Collateral Obligation or other loan or security of the Seller or
Eligible Investment or other investment with respect to any Collateral or
proceeds thereof or any Related Contract.
“Replaced Collateral Obligation” shall have the meaning provided in Section
6.01.
“Repurchase Price” means, on any date of determination with respect to any
Credit Risk Obligation or Defaulted Obligation with respect to which the Seller
elects to exercise its option to repurchase pursuant to Section 6.02, an amount
equal to at least the Market Value of such Credit Risk Obligation or Defaulted
Obligation in accordance with Section 12.1 of the Indenture.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provisions shall be deemed to be a reference to any successor
statutory or regulatory provision.
“Seller” shall have the meaning provided in the first paragraph of this
Agreement.
“Substitute Collateral Obligation” shall have the meaning provided in Section
6.01.
“Substitution Date” means any date on which the Seller transfers a Substitute
Collateral Obligation to the Buyer.
Section 1.02    Other Terms.
All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in the United
States. The symbol “$” shall mean the lawful currency of the United States of
America. All terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9.
Section 1.03    Computation of Time Periods.
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding”.
Section 1.04    Interpretation.
In this Agreement, unless a contrary intention appears:
(i)    the singular number includes the plural number and vice versa;
(ii)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

-4-

--------------------------------------------------------------------------------




(iii)    references to “including” means “including, without limitation”;
(iv)    reference to day or days without further qualification means calendar
days;
(v)    unless otherwise stated, reference to any time means New York, New York
time;
(vi)    references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;
(vii)    reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, replaced, restated, waived or extended and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefore; and
(viii)    reference to any applicable law means such applicable law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any applicable law means that
provision of such applicable law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.
Section 1.05    References.
All section references (including references to the preamble), unless otherwise
indicated, shall be to Sections (and the preamble) in this Agreement.
Section 1.06    Calculations.
Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360-day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.
ARTICLE II    

TRANSFER OF COLLATERAL OBLIGATIONS
Section 2.01    Sale, Transfer and Assignment.
(a)    On the terms and subject to the conditions set forth in this Agreement
(including the conditions to purchase set forth in Article III), on each
Purchase Date, the Seller hereby sells, transfers, assigns, sets over and
otherwise conveys to the Buyer, and the Buyer hereby Purchases and takes from
the Seller all right, title and interest (whether now owned or hereafter
acquired or arising and wherever located) of the Seller (including all
obligations of the Seller as lender to fund any Revolving Collateral Obligation
or Delayed Drawdown Collateral Obligation conveyed by the

-5-

--------------------------------------------------------------------------------




Seller to Buyer hereunder which obligations Buyer hereby assumes) in the
property identified in clauses (i)–(v) below and all accounts, cash and
currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, general intangibles,
instruments, commercial tort claims, deposit accounts, inventory, investment
property, letter-of-credit rights, accessions, proceeds and other property
consisting of, arising out of, or related to any of the following (in each case
excluding the Excluded Amounts) (collectively, the “Collateral”):
(i)    the Collateral Obligations listed on each Collateral Obligation List
delivered by the Seller to the Buyer from time to time pursuant to this
Agreement, all payments paid in respect thereof, all monies due, to become due
or paid in respect of such Collateral Obligations on and after the related
Purchase Date (including all Sale Proceeds and other recoveries thereon, in each
case as they arise after the related Purchase Date) and any related Assets;
(ii)    all Liens with respect to the Collateral Obligations referred to in
clause (i) above;
(iii)    all Related Contracts with respect to the Collateral Obligations
referred to in clause (i) above;
(iv)    all collateral security granted under any Related Contracts; and
(v)    all income and proceeds of the foregoing.
For the avoidance of doubt, and without limiting the foregoing, the term
“Collateral” shall, for all purposes of this Agreement, be deemed to include any
Collateral Obligation settled directly with the Buyer from a third party in a
transaction intermediated, arranged and underwritten by the Seller or any
Collateral Obligation acquired by the Buyer in a transaction in which the Seller
passes its equitable title to the Buyer as designee of the Seller under the
instruments of conveyance relating to the applicable Collateral Obligation.
(b)    From and after each Purchase Date, the Collateral listed on the
Collateral Obligation List shall be deemed to be Collateral hereunder.
(c)    On any Purchase Date with respect to the Collateral to be acquired by the
Buyer on that date, the Seller shall be deemed to, and hereby does, reaffirm and
certify to the Buyer, the Collateral Agent, on behalf of the Secured Parties,
the Loan Agent and the Trustee, as of such Purchase Date, that each of the
representations and warranties in Section 4.02 is true and correct as of such
Purchase Date.
(d)    Except as specifically provided in this Agreement, the sale and purchase
of Collateral under this Agreement shall be without recourse to the Seller, it
being understood that the Seller shall be liable to the Buyer for all
representations, warranties, covenants and indemnities made by the Seller
pursuant to the terms of this Agreement, all of which obligations are limited so
as not to constitute recourse to the Seller for the credit risk of the Obligors.

-6-

--------------------------------------------------------------------------------




(e)    In connection with each Purchase of Collateral as contemplated by this
Agreement, the Buyer hereby directs the Seller to, and the Seller agrees that it
will deliver in accordance with the Indenture, or cause to be delivered in
accordance with the Indenture (on behalf of the Buyer), to the Custodian, as
agent and custodian for the Collateral Agent, each Collateral Obligation being
transferred to the Buyer on such Purchase Date in accordance with the applicable
provisions of the Indenture. Each item of Collateral shall be delivered to the
Custodian in accordance with the definition of “Deliver” under the Indenture.
The Seller represents and warrants that each Collateral Obligation purchased
prior to the date hereof has been delivered in accordance with the requirements
of Section 2.01 of the Amended and Restated Loan Sale and Contribution
Agreement, dated as of October 16, 2014, between the Seller and FS Senior
Funding LLC.
The Seller shall record and file (or cause to be recorded or filed) on or before
the related Purchase Date all financing statements, amendments and terminations
statements, as required, and the Seller agrees to record and file (or cause to
be recorded or filed) after the related Purchase Date all appropriate financing
statements, continuation statements, and other amendments, meeting the
requirements of applicable law in such manner and in such jurisdictions as are
necessary to perfect and protect the interests of the Collateral Agent and the
Secured Parties in the Collateral under the applicable Uniform Commercial Code
against all creditors of and purchasers from the Seller. The Seller promptly
shall deliver (or cause to be delivered) file-stamped copies of such financing
statements, continuation statements, and amendments to the Collateral Agent, the
Trustee and the Loan Agent. The Seller shall also take such action requested by
the Buyer, the Trustee or the Loan Agent, from time to time hereafter, that may
be necessary or appropriate to ensure that the Buyer has an enforceable
ownership interest and its assigns under the Indenture have an enforceable and
perfected security interest in the Collateral Purchased by the Buyer as
contemplated by this Agreement.
(f)    In connection with the Purchase by the Buyer of the Collateral as
contemplated by this Agreement, the Seller further agrees that it will, at its
own expense, indicate clearly and unambiguously in its computer files and its
financial statements, on or prior to each Purchase Date, that such Collateral
has been Purchased by the Buyer in accordance with this Agreement.
(g)    The Seller further agrees to deliver to the Buyer on or before each
Purchase Date a computer file containing a true, complete and correct Collateral
Obligation List (which shall contain the related Principal Balance, outstanding
principal balance, loan number and Obligor name for each Collateral Obligation)
as of the related Purchase Date. Such file or list shall be marked as Schedule I
to this Agreement, shall be delivered to the Buyer as confidential and
proprietary, and is hereby incorporated into and made a part of this Agreement
as such Schedule I may be supplemented and amended from time to time.
Section 2.02    Purchase Price.
The purchase price for each item of Collateral sold to the Buyer by the Seller
under this Agreement shall be a dollar amount equal to the fair market value
thereof as determined from time to time by the Seller and the Buyer and each
such transaction shall be on terms no less favorable

-7-

--------------------------------------------------------------------------------




to the Buyer than it would obtain in an comparable arm’s length transaction with
a Person that is not an Affiliate (in each case, the “Purchase Price”).
Section 2.03    Payment of Purchase Price.
(b)    For any transfer or purchases the Purchase Price for any Collateral sold
by the Seller to the Buyer on any Purchase Date shall be paid in a combination
of (i) immediately available funds in cash and (ii) if the Buyer does not have
sufficient funds in cash to pay the full amount of the Purchase Price,
Additional Subordinated Notes Proceeds.
(c)    The Purchase Price for any Collateral Purchased by the Buyer to be
settled directly with a third party on any Purchase Date shall be paid in
immediately available funds, which may comprise, if the Buyer does not have
sufficient funds in cash to pay the full amount of the Purchase Price,
Additional Subordinated Notes Proceeds.
(d)    Notwithstanding any provision herein to the contrary, the Seller may on
any Purchase Date elect to designate all or a portion of the Collateral proposed
to be transferred to the Buyer on such date as a capital contribution to the
Buyer. In such event, the cash portion of the Purchase Price payable with
respect to such transfer shall be reduced by that portion of the Purchase Price
of the Collateral that was so contributed; provided that, Collateral contributed
to the Buyer as capital shall constitute Collateral for all purposes of this
Agreement. To the extent that the fair market value of any Collateral purchased
or acquired by replacement and substitution by Buyer pursuant to this Agreement
exceeds the amount of cash paid or other consideration exchanged therefore, such
excess shall be deemed to be a capital contribution from the Seller to the
Buyer.
(e)    The Seller, in connection with each Purchase hereunder relating to any
Collateral, shall be deemed to have certified, and hereby does certify, with
respect to the Collateral to be Purchased by the Buyer on such day, that its
representations and warranties contained in Article IV are true and correct in
all material respects on and as of such day, with the same effect as though made
on and as of such day.
(f)    Upon the payment of the Purchase Price for any Purchase, title to the
Collateral included in such Purchase shall vest in Buyer, whether or not the
conditions precedent to such Purchase and the other covenants and agreements
contained herein were in fact satisfied; provided that, the Buyer shall not be
deemed to have waived any claim it may have under this Agreement for the failure
by the Seller in fact to satisfy any such condition precedent, covenant or
agreement.
(g)    The Seller and the Buyer acknowledge and agree that, solely for
administrative convenience, any transfer document or assignment agreement (or,
in the case of any underlying promissory note, any chain of endorsement)
required to be executed and delivered in connection with the transfer of a
Collateral Obligation in accordance with the terms of any Related Contracts may
reflect that the Seller is assigning such Collateral Obligation directly to the
Buyer. Nothing in such assignment agreements shall be deemed to impair the
transfers of the Collateral Obligations by the Seller to the Buyer in accordance
with the terms of this Agreement.

-8-

--------------------------------------------------------------------------------




Section 2.04    [Reserved.]
Section 2.05    Characterization.
It is the intention of the parties hereto that the conveyance of all right,
title and interest in, to and under the Collateral to the Buyer as provided in
this Article II shall constitute an absolute sale, conveyance and transfer
conveying good title, free and clear of any Lien (other than Permitted Liens)
and that the Collateral shall not be part of the Seller’s bankruptcy estate in
the event of an Event of Bankruptcy with respect to the Seller. Furthermore, it
is not intended that such conveyance be deemed a pledge of the Collateral
Obligations and the other Collateral to the Buyer to secure a debt or other
obligation of the Seller. If, however, notwithstanding the intention of the
parties, the conveyance provided for in this Article II is determined to be a
transfer for security and not to be an absolute sale, then this Agreement shall
also be deemed to be, and hereby is, a “security agreement” within the meaning
of Article 9 of the UCC and the Seller hereby grants to the Buyer a security
interest in all right, title and interest in, to and under the Collateral, now
existing and hereafter created, to secure the prompt and complete payment of a
loan deemed to have been made in an amount equal to the aggregate Purchase Price
of the Collateral together with all of the other obligations of the Seller
hereunder. The Buyer shall have, in addition to the rights and remedies which it
may have under this Agreement, all other rights and remedies provided to a
secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative. The Seller authorizes the Buyer and the Collateral
Agent on behalf of the Secured Parties to file UCC financing statements naming
the Seller as “debtor”, the Buyer as “assignor secured party” and the Collateral
Agent as “assignee secured party”, or similar applicable designations, and
describing the Collateral, in each jurisdiction that the Buyer deems necessary
in order to protect the security interests in the Collateral granted under this
Section 2.05.
ARTICLE III    

CONDITIONS PRECEDENT
Section 3.01    Conditions Precedent to Closing.
The closing hereunder is subject to the satisfaction of the conditions precedent
set forth in Section 3.1 of the Indenture.
Section 3.02    Conditions Precedent to all Purchases.
The obligations of the Buyer to Purchase the Collateral from the Seller on any
Purchase Date (including the initial Purchase Date) shall be subject to the
satisfaction of the following conditions precedent that:
(h)    all representations and warranties of the Seller contained in Sections
4.01 and 4.02 shall be true and correct in all material respects on and as of
such date as though made on and as of such date and shall be deemed to have been
made on and as of such date (unless stated to relate solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date);

-9-

--------------------------------------------------------------------------------




(i)    the Seller shall have delivered to the Buyer a duly completed Collateral
Obligation List that is true, accurate and complete in all respects as of the
related Purchase Date, which list shall be as of such date incorporated into and
made a part of this Agreement;
(j)    on and as of such Purchase Date, the Seller shall have performed all of
the obligations, covenants and agreements required to be performed by it on or
prior to such date pursuant to the provisions of this Agreement, including
ensuring that all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Buyer’s ownership interest in the Collateral Obligations have been
duly filed;
(k)    no event has occurred and is continuing, or would result from such
Purchase, that constitutes a Default or an Event of Default (unless such
purchase would cure such Default or Event of Default) and the Buyer makes such
Purchase in accordance with the applicable provisions hereof and of the
Indenture;
(l)    except in connection with the transfer of a Substitute Collateral
Obligation in accordance with the provisions of this Agreement and of the
Indenture, the final day of the Reinvestment Period shall not have occurred;
(m)    the Purchase Date shall be a Business Day falling during the Class A-R
Commitment Period;
(n)    no applicable law shall prohibit or enjoin, and no order, judgment or
decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any such Purchase by the
Buyer in accordance with the provisions hereof; and
(o)    all corporate and legal proceedings and all instruments in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to the Buyer and its assignees, and the Buyer
shall have received from the Seller copies of all documents (including records
of corporate proceedings, approvals and opinions) relevant to the transactions
herein contemplated as the Buyer may reasonably have requested.
Section 3.03    Release of Excluded Amounts.
The parties acknowledge and agree that the Buyer has no interest in the Excluded
Amounts. Promptly upon the receipt by or release to the Buyer of any Excluded
Amounts, the Buyer hereby irrevocably agrees to deliver and release to the
Seller such Excluded Amounts, which release shall be automatic and shall require
no further act by the Buyer; provided that, the Buyer shall execute and deliver
such instruments of release and assignment or other documents, or otherwise
confirm the foregoing release of such Excluded Amounts, as may be reasonably
requested by the Seller in writing.

-10-

--------------------------------------------------------------------------------




ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Section 4.01    Representations and Warranties Regarding the Seller.
As of the Closing Date and as of each Purchase Date, the Seller represents and
warrants to the Buyer for the benefit of the Buyer and each of its successors
and assigns that:
(p)    Due Organization. The Seller is a corporation duly incorporated and
validly existing under the laws of the State of Delaware, with full power,
authority and legal right to own its assets and properties, conduct the business
in which it is now engaged and to execute and deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party.
(q)    Due Qualification and Good Standing. The Seller is in good standing in
the State of Delaware. The Seller is duly qualified to do business and, to the
extent applicable, is in good standing and has obtained all material
governmental licenses and approvals as required in Delaware and each other
jurisdiction in which the failure to be so qualified, maintain good standing or
obtain such license or approval, would reasonably be expected to have a Material
Adverse Effect.
(r)    Due Authorization; Execution and Delivery; Legal, Value and Binding;
Enforceability. The execution and delivery by the Seller of, and the performance
of its obligations under this Agreement and the other Transaction Documents to
which it is a party and the other instruments, certificates and agreements
contemplated hereby and thereby are within its powers and have been duly
authorized by all requisite action by it and have been duly executed and
delivered by it and constitute its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, subject, as to
enforcement, (A) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Seller and (B) to general equitable principles (whether
enforceability of such principles is considered in a proceeding at law or in
equity).
(s)    Non-Contravention. None of the execution and delivery by the Seller of
this Agreement or the other Transaction Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or performance
and compliance by it with the terms, conditions and provisions hereof or
thereof, will (i) contravene in any material respect the terms of any
Constituent Documents of the Seller, or any amendment thereof; (ii) (A)
contravene in any material respect any applicable law, (B) conflict in any
material respect, with or result in any breach of, any of the terms and
provisions of, or constitute a default under, any indenture, loan, agreement,
mortgage, deed of trust or other contractual restriction binding on or affecting
it or any of its assets, or (C) contravene in any material respect any order,
writ, injunction or decree binding on or affecting it or any of its assets or
properties; or (iii) result in a breach or violation of, or constitute a default
under, any contractual obligation or any agreement or document to which it is a
party or by which it or any of its assets are bound (or to which any such
obligation, agreement or document relates), in each case which would reasonably
be expected to have a Material Adverse Effect.

-11-

--------------------------------------------------------------------------------




(t)    Governmental Authorizations; Governmental Filings. Other than any filings
the Seller may be required to file after the Closing Date as a public company
subject to the Exchange Act and any registration it may be required to make
after the Closing Date as an investment adviser pursuant to the Investment
Advisers Act, the Seller has obtained, maintained and kept in full force and
effect all Governmental Authorizations which are necessary for it to properly
carry out its business, and has made all Governmental Filings necessary for the
execution and delivery by it of the Transaction Documents to which it is a party
and the performance by the Seller of its obligations under this Agreement and
the other Transaction Documents, and no Governmental Authorization or
Governmental Filing which has not been obtained or made is required to be
obtained or made by it in connection with the execution and delivery by it of
any Transaction Document to which it is a party or the performance of its
obligations under this Agreement and the other Transaction Documents to which it
is a party.
(u)    Compliance with Applicable Law. The Seller has duly observed and complied
with all applicable laws, including the Securities Act and the Investment
Company Act, relating to the conduct of its business and its assets except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
(v)    Taxes. The Seller has filed or caused to be filed all tax returns which,
to its actual knowledge, are required to be filed and has paid all taxes shown
to be due and payable on such returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it or
any of its property by any applicable Authority (other than any amount of tax
due, (i) the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Seller and (ii) the non-payment of
which could not reasonably be expected to lead to a Material Adverse Effect.
(w)    Place of Business; No Changes. The Seller’s location (within the meaning
of Article 9 of the UCC) is the State of Delaware. The Seller has not changed
its name, whether by amendment of its certificate of incorporation, by
reorganization or otherwise, and has not changed its location within the four
months preceding the Closing Date.
(x)    [Reserved.]
(y)    Sale Treatment. Other than for accounting and tax purposes, the Seller
has treated the transfer of Collateral Obligations to the Buyer for all purposes
as a sale and/or capital contribution and purchase on all of its relevant books
and records.
(z)    Security Interest.
(i)    As described in Section 2.05, it is the intention of the parties hereto
that the conveyance of the Collateral to the Buyer be, and be construed as, an
absolute sale without recourse. If, however, notwithstanding the intention of
the parties, such conveyance is determined for any reason not to be an absolute
sale, this Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in favor of the Buyer in all right, title and
interest of the Seller in, to and under the Collateral Obligations, which
security

-12-

--------------------------------------------------------------------------------




interest shall be a first priority perfected security interest prior to all
other Liens (other than Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Seller upon execution and delivery of this
Agreement, subject, as to enforcement, (A) to the effect of bankruptcy,
insolvency or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency or similar event applicable to the Seller and (B) to general
equitable principles (whether enforceability of such principles is considered in
a proceeding at law or in equity);
(ii)    the Collateral Obligations, along with the Related Contracts, constitute
“general intangibles,” “instruments,” “accounts,” “investment property,” or
“chattel paper,” within the meaning of the applicable UCC;
(iii)    the Seller owns and has, and upon the sale and transfer thereof by the
Seller to the Buyer the Buyer will have, good and marketable title to such
Collateral Obligations free and clear of any Lien (other than Permitted Liens),
claim or encumbrance of any Person;
(iv)    the Seller has received all consents and approvals required by the terms
of the Collateral Obligations to the sale of the Collateral Obligations
hereunder to the Buyer (except (A) to the extent that the requirement for such
consent is rendered ineffective under Section 9-406 of the UCC and (B) for any
customary procedural requirements and agents’ and/or Obligors’ consents expected
to be obtained in due course in connection with the transfer of the Collateral
Obligations to the Buyer (except, in the case of clause (B), for any such
agents’ consents where the Seller or any of its Affiliates is the agent which
the Seller has or will obtain));
(v)    the Seller has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Collateral Obligations
granted to the Buyer under this Agreement to the extent perfection can be
achieved by filing a financing statement;
(vi)    other than the security interest granted to the Buyer pursuant to this
Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral Obligations. The Seller
has not authorized the filing of and is not aware of any financing statements
naming the Seller as debtor that include a description of collateral covering
the Collateral Obligations other than any financing statement (A) relating to
the security interest granted to the Buyer under this Agreement or (B) that has
been terminated or for which a release or partial release has been or will be
timely filed. The Seller is not aware of the filing of any judgment or tax Lien
filings against the Seller;
(vii)    except with respect to any Collateral Obligation for which there is no
promissory note, all original executed copies of each promissory note that
constitutes or evidences the Collateral Obligations have been delivered in
accordance with the Indenture by the Seller at the direction of the Buyer as
required under the Indenture; and

-13-

--------------------------------------------------------------------------------




(viii)    none of the promissory notes, if any, that constitute or evidence any
Collateral Obligations has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Buyer.
(aa)    Value Given. The cash payments received by the Seller and the increase
in the Seller’s equity interest in the Buyer as a result of any capital
contribution by the Seller to the Buyer in respect of the Purchase Price of the
Collateral Obligations sold hereunder constitute reasonably equivalent value in
consideration for the transfer to the Buyer of such Collateral Obligations under
this Agreement, such transfer was not made for or on account of an antecedent
debt owed by the Seller to the Buyer, and such transfer was not and is not
voidable or subject to avoidance under any applicable bankruptcy laws.
(bb)    Bulk Transfer Laws. The transfer, assignment and conveyance of the
Collateral Obligations by the Seller pursuant to this Agreement are not subject
to the bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.
(cc)    Origination and Collection Practices. The origination and collection
practices used by the Seller and any of its Affiliates with respect to each
Collateral Obligation prior to the Purchase Date with respect thereto have been
consistent with the Collateral Manager Standard.
(dd)    Lack of Intent to Hinder, Delay or Defraud. Neither the Seller nor any
of its Affiliates has sold, or will sell, any interest in any Collateral
Obligations with any intent to hinder, delay or defraud any of their respective
creditors.
(ee)    Nonconsolidation. The Seller conducts its affairs such that (i) the
Buyer would not be substantively consolidated in the estate of the Seller and
their respective separate existences would not be disregarded in the event of
the Seller’s bankruptcy and (ii) in its capacity as board of directors of the
Buyer, such that Buyer is in compliance with the provisions of the corporate
bylaws of the Buyer; provided that, the Seller does not hereby agree to maintain
the solvency of the Buyer.
(ff)    No Proceedings. There is no action, suit or proceeding pending against
or, to the actual knowledge of an Officer of the Seller after due inquiry,
threatened against or adversely affecting (i) the Seller or (ii) the
transactions contemplated by this Agreement, before any court, arbitrator or any
governmental body, agency or official, in each case, which has had or would
reasonably be expected to have a Material Adverse Effect.
(gg)    [Reserved.]
(hh)    Externally Managed Company. The Seller is an externally managed,
non-diversified, closed-end management investment company that has made an
election to be treated as a “business development company” within the meaning of
the Investment Company Act.
The representations and warranties set forth in this Section 4.01 shall survive
the sale, transfer and assignment of the Collateral Obligations to the Buyer.
Upon discovery by an Officer of either the Seller or the Buyer of a breach of
any of the foregoing representations and warranties, the party

-14-

--------------------------------------------------------------------------------




discovering such breach shall give prompt written notice thereof to the other
upon obtaining actual knowledge of such breach.
Section 4.02    Representations and Warranties of the Seller Relating to the
Agreement and the Collateral.
The Seller hereby represents and warrants to the Buyer as of the Closing Date
and as of each Purchase Date:
(a)    Valid Transfer and Security Interest. This Agreement constitutes a valid
transfer to the Buyer of all right, title and interest of the Seller in, to and
under all of the Collateral, free and clear of any Lien (other than Permitted
Liens) of any Person claiming through or under the Seller or its Affiliates;
provided that, the existence of any lien imposed by law on the property of an
Obligor (as described in the Indenture) of which the Seller has no actual
knowledge shall not cause a breach of this Section 4.02(a). If the conveyances
contemplated by this Agreement are determined to be a transfer for security,
then this Agreement constitutes a grant of a security interest in all of the
Collateral to the Buyer, which security interest is a valid and first priority
perfected security interest in all Collateral, subject only to Permitted Liens.
Neither the Seller nor any Person claiming through or under Seller shall have
any claim to or interest in the Collection Account and if this Agreement
constitutes the grant of a security interest in such property, except for the
interest of the Seller in such property as a debtor for purposes of the UCC.
(b)    Eligibility of Collateral. As of the Closing Date and each Purchase Date,
(i) the Collateral Obligation List is an accurate and complete listing of all
Collateral as of the related Purchase Date and the information contained therein
with respect to the identity of such Collateral and the amounts owing thereunder
is true and correct in all material respects as of the related Purchase Date and
(ii) as of its Purchase Date, each such Collateral Obligation satisfies or
satisfied, as applicable, the definition of Collateral Obligation.
(c)    [Reserved.]
(d)    No Fraud. Each Collateral Obligation was originated without any fraud or
material misrepresentation by the Seller or, to the Seller’s knowledge, on the
part of the Obligor.
(e)    Ordinary Course of Business. Any sale of Collateral Obligations pursuant
to this Agreement is in the ordinary course of business and financial affairs of
the Seller. Each remittance of Sale Proceeds by the Seller to the Buyer, as
transferee under this Agreement, will have been (i) in payment of a debt
incurred by the Seller in the ordinary course of business or financial affairs
of the Seller and the Buyer and (ii) made in the ordinary course of business or
financial affairs of the Seller and the Buyer.
Section 4.03    Representations and Warranties Regarding the Buyer.
By its execution of this Agreement, the Buyer represents and warrants to the
Seller that:

-15-

--------------------------------------------------------------------------------




(a)    Due Organization. The Buyer is an exempted company incorporated with
limited liability in the Cayman Islands, with full power and authority to own
its assets and properties, conduct the business in which it is now engaged and
to execute and deliver and perform its obligations under this Agreement and the
other Transaction Documents to which it is a party.
(b)    Due Qualification and Good Standing. The Buyer is in good standing in the
Cayman Islands. The Buyer is duly qualified to do business and, to the extent
applicable, is in good standing and has obtained or will obtain all material
governmental licenses and approvals in the Cayman Islands and each other
jurisdiction in which the failure to be so qualified, maintain good standing or
obtain such license or approval, would reasonably be expected to have a Material
Adverse Effect.
(c)    Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability; Valid Sale. The execution and delivery by the Buyer of, and the
performance of its obligations under, this Agreement, the other Transaction
Documents to which it is a party and the other instruments, certificates and
agreements contemplated hereby or thereby are within its powers and have been
duly authorized by all requisite action by it and have been duly executed and
delivered by it and constitute its legal, valid and binding obligations
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law. This Agreement shall effect a valid sale,
transfer and assignment of or grant of a security interest in the Collateral
Obligations from the Seller to the Buyer, enforceable against the Seller and
creditors of and purchasers from the Seller, subject, as to enforcement, (A) to
the effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the Seller
and (B) to general equitable principles (whether enforceability of such
principles is considered in a proceeding at law or in equity).
(d)    Non-Contravention. None of the execution and delivery by the Buyer of
this Agreement or the other Transaction Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or performance
and compliance by it with the terms, conditions and provisions hereof or
thereof, will (i) contravene in any material respect or result in any breach of,
any of the terms and provisions of, and will not constitute a default under, its
Constituent Documents; (ii) conflict with or contravene in any material respect
(A) any applicable law, (B) any indenture, agreement or other contractual
restriction binding on or affecting it or any of its assets, or (C) contravene
in any material respect any order, writ, injunction or decree binding on or
affecting it or any of its assets or properties; or (iii) result in a breach or
violation of, or constitute a default under, any contractual obligation or any
agreement or document to which it is a party or by which it or any of its assets
are bound (or to which any such obligation, agreement or document relates), in
each case which would reasonably be expected to have a Material Adverse Effect.
(e)    Governmental Authorizations; Governmental Filings. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize,

-16-

--------------------------------------------------------------------------------




or is required in connection with the execution, delivery and performance of any
Transaction Document (to which it is a party) or the consummation of any of the
transactions contemplated thereby other than those that have already been duly
made or obtained and remain in full force and effect or those recordings and
filings in connection with the Liens granted to the Collateral Agent under the
Transaction Documents, except for any order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption, that, if not obtained, would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(f)    [Reserved.]
(g)    Place of Business; No Changes. The Buyer’s location (within the meaning
of Article 9 of the UCC) is the District of Columbia. The Buyer has not changed
its name, whether by amendment of its certificate of formation, by
reorganization or otherwise, and has not changed its location, within the four
months preceding the Closing Date.
(h)    Sale Treatment. Other than for accounting and tax purposes, the Buyer has
treated the transfer of Collateral Obligations from the Seller for all purposes
as a sale and purchase on all of its relevant books and records and other
applicable documents
(i)    Ordinary Course of Business. Any purchase or sale of Collateral
Obligations pursuant to this Agreement is in the ordinary course of business and
financial affairs of the Buyer. Each remittance of Sale Proceeds by the Seller
to the Buyer, as transferee under this Agreement, will have been received by the
Buyer in the ordinary course of business or financial affairs of the Buyer.
ARTICLE V    

COVENANTS
Section 5.01    Affirmative Covenants of the Seller.
From the date hereof until the Payment in Full Date:
(f)    Compliance with Laws. The Seller will comply in all material respects
with all applicable requirements of law with respect to the Collateral
Obligations.
(g)    Preservation of Corporate Existence. The Seller will preserve and
maintain its corporate existence, material rights, franchises and privileges in
the jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or would reasonably be expected to have, a Material
Adverse Effect.
(h)    Performance and Compliance with Collateral. The Seller will, at its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under all
agreements related to such Collateral.

-17-

--------------------------------------------------------------------------------




(i)    Protection of Interest in Collateral. With respect to the Collateral
Purchased by the Buyer, the Seller will (i) sell such Collateral pursuant to and
in accordance with the terms of this Agreement; (ii) at the Seller’s expense
take all action necessary to perfect, protect and more fully evidence the
Buyer’s or its assignee’s ownership of or security interest in such Collateral
free and clear of any Lien (other than the Lien created hereunder and Permitted
Liens), including (a) filing and maintaining (at the Seller’s expense),
effective financing statements naming the Seller, as debtor, the Buyer, as
secured party, and the Collateral Agent, as assignee, in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices and (b) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate; and (iii) take all additional action that the Buyer and the
Collateral Agent, the Trustee or the Loan Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement in the Collateral and of the Collateral Agent under the
Indenture.
(j)    Delivery of Collections. The Seller will cause all payments relating to
all Collateral to be remitted directly to the Collection Account. In the event
any payments relating to any Collateral are remitted directly to the Seller or
any Affiliate of the Seller, the Seller will remit (or will cause all such
payments to be remitted) directly to the Collection Account within two Business
Days following receipt thereof, and, at all times prior to such remittance, the
Seller will itself hold or, if applicable, will cause such payments to be held
in trust for the exclusive benefit of the Buyer (and its assignees).
(k)    Separate Identity. The Seller shall take or refrain from taking, as
applicable, each of the activities specified or assumed in the true sale and
non-consolidation opinions of Dechert LLP delivered on May 28, 2015, upon which
the conclusions expressed therein are based.
(l)    Cooperation with Requests for Information or Documents. The Seller will
cooperate fully with all reasonable requests of the Buyer regarding the
provision of any information or documents in the possession of or reasonably
obtainable by the Seller without undue burden or expense which are necessary or
desirable, including the provision of such information or documents in
electronic or machine-readable format, to allow each of the Buyer and its
assignees to carry out their responsibilities under the Transaction Documents.
Section 5.02    Negative Covenants of the Seller.
From the date hereof until the Payment in Full Date:
(i)    Security Interests. Except for the transfers hereunder, the Seller will
not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien (other than Permitted Liens) on any
Collateral Obligation, whether now existing or hereafter transferred hereunder,
or any interest therein. The Seller will promptly notify the buyer of the
existence of any Lien on any Collateral Obligation and the Seller shall defend
the right, title and interest of the Buyer and its assignees in, to and under
the Collateral Obligations, against all claims of third parties; provided that,
nothing in this Section 5.02(a) shall prevent or be deemed to prohibit the Liens
created under the Indenture; provided further that, the existence of any lien
imposed by

-18-

--------------------------------------------------------------------------------




law on the property of an Obligor (as described in the Indenture) of which the
Seller has no actual knowledge shall not cause a breach of this Section 5.02(a).
(j)    Change of Name or Location of Loan Files. The Seller shall not change its
name, move the location of its principal place of business and chief executive
office, or change the jurisdiction of its incorporation, unless the Seller gives
30 days’ prior written notice thereof to the Buyer, the Collateral Agent, the
Loan Agent and the Trustee and takes all actions required under the UCC of each
relevant jurisdiction in order to continue the first priority perfected security
interest of the Buyer and the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral.
(k)    Accounting of Purchases. Other than for tax and accounting purposes, the
Seller will not account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than as a
sale of the Collateral by the Seller to the Buyer; provided that, for federal
income tax reporting purposes, the Buyer will be treated as a “disregarded
entity” and the transfer of Collateral by the Seller to the Buyer hereunder will
not be recognized.
(l)    Change in Payment Instructions to Obligor. The Seller shall not make any
change in its instructions to Obligors regarding payments to be made to the
Collection Account, unless the Collateral Agent, the Trustee and the Loan Agent
shall have each given its prior written consent to such change.
ARTICLE VI    

OPTION TO REPURCHASE AND SUBSTITUTE COLLATERAL OBLIGATIONS
Section 6.01    Substitution of Collateral Obligations.
On any day prior to the occurrence of an Event of Default (and thereafter with
the prior consent of the Collateral Agent) and so long as the Buyer is permitted
to do so pursuant to Section 12.5 of the Indenture, the Seller may, subject to
the conditions set forth in this Section 6.01, replace any Credit Risk
Obligation or Defaulted Obligation with one or more other Collateral
Obligations; provided that, no such replacement shall occur unless each of the
following conditions is satisfied as of the date of such replacement and
substitution:
(m)    the Seller has notified the Buyer, the Collateral Manager and the
Collateral Agent in writing identifying the Collateral Obligation to be replaced
(a “Replaced Collateral Obligation”) and the Collateral Obligation(s) to be
substituted therefore (each, a “Substitute Collateral Obligation”);
(n)    each Substitute Collateral Obligation is a Collateral Obligation meeting
the requirements set forth in the definition of Collateral Obligation on the
date of substitution;
(o)    the aggregate outstanding principal balance of such Substitute Collateral
Obligation(s) shall be equal to or greater than the outstanding principal
balance of such Replaced Collateral Obligation(s);

-19-

--------------------------------------------------------------------------------




(p)    the substitution of any Substitute Collateral Obligation will not cause a
Default or an Event of Default to occur;
(q)    the Repurchase and Substitution Limits applicable to any such
substitution are satisfied;
(r)    after giving effect to any such substitution, each Coverage Test shall be
satisfied;
(s)    after giving effect to any such substitution, each Collateral Quality
Test is maintained or improved;
(t)    after giving effect to any such substitution, the Eligibility Criteria
shall be satisfied;
(u)    the Seller shall deliver to the Buyer on the date of such substitution a
revised Schedule I that shall include such Substitute Collateral Obligation(s)
and shall have deleted such Replaced Collateral Obligation(s); and
(v)    the Seller shall deliver to the Buyer, the Collateral Agent, the Loan
Agent and the Trustee on the date of such substitution a certificate of an
Officer stating that the foregoing conditions have been or will be met upon such
replacement and substitution and an assignment substantially in the form of
Exhibit A hereto with respect to such Substitute Collateral Obligation(s).
Section 6.02    Seller’s Optional Right to Repurchase Collateral Obligations.
(a)    In addition to its right of substitution hereunder, on any day prior to
the occurrence of an Event of Default (and thereafter with the prior consent of
the Collateral Agent) and so long as the Buyer is permitted to do so pursuant to
Section 12.5 of the Indenture, the Seller may, subject to the conditions set
forth in this Section 6.02, repurchase any Credit Risk Obligation or Defaulted
Obligation at the Repurchase Price; provided that, no such repurchase shall
occur unless each of the following conditions is satisfied as of the date
thereof:
(i)    the Repurchase and Substitution Limits applicable to any such repurchase
are satisfied; and
(ii)    the Seller shall deposit in the Collection Account the Repurchase Price
with respect to such Credit Risk Obligation or Defaulted Obligation as of the
date of such repurchase.
(b)    Promptly upon request of the Seller, the Buyer (or the Collateral Manager
on its behalf) shall determine the Repurchase Price and shall notify the Seller
of each thereof and of the Repurchase Price with respect thereto should the
Seller elect to exercise its repurchase option. No later than 10 Business Days
after receipt of such information, the Seller may, at its option, by written
notice to the Buyer, the Collateral Manager, the Trustee, the Loan Agent and the
Collateral Agent, elect to exercise its right to repurchase such Credit Risk
Obligation or Defaulted Obligation and, on such date or within five Business
Days thereafter, repurchase such Credit Risk Obligation or Defaulted Obligation.
Failure by the Seller to exercise such option to repurchase any Credit Risk
Obligation or Defaulted Obligation at any time shall not affect the ability of
the Seller to exercise

-20-

--------------------------------------------------------------------------------




such right at a later date with respect to such Credit Risk Obligation or
Defaulted Obligation provided the Repurchase Price is redetermined at such later
time.
(c)    Contemporaneously with the receipt of the Repurchase Price, the Buyer
shall sell, transfer, assign, set over and otherwise convey to the Seller,
without recourse, all the right, title and interest of the Buyer in, to and
under any Credit Risk Obligation or Defaulted Obligation repurchased by the
Seller pursuant to Section 6.02(a), and the Buyer shall cause the Collateral
Agent to release the Lien of the Indenture thereon.
ARTICLE VII    

INDEMNIFICATION BY THE ORIGINATOR
Section 7.01    Indemnification.
The Seller agrees to indemnify, defend and hold harmless the Buyer, its
officers, directors, employees and agents (any one of which is an “Indemnified
Party”) from and against any and all claims, losses, penalties, fines,
forfeitures, judgments (provided that any indemnification for damages is limited
to actual damages, not consequential, special or punitive damages), reasonable
legal fees and related costs and any other reasonable costs, fees and expenses
that such Person may sustain as a result of the Seller’s fraud or the failure of
the Seller to perform its duties in compliance in all material respects with the
terms of this Agreement, except to the extent arising from gross negligence,
willful misconduct or fraud by the Person claiming indemnification; provided
that, the Seller shall not be liable for any consequential (including loss of
profit), indirect, special or punitive damages hereunder. Any Person seeking
indemnification hereunder shall promptly notify the Seller if such Person
receives a complaint, claim, compulsory process or other notice of any loss,
claim, damage or liability giving rise to a claim of indemnification hereunder,
but failure to provide such notice shall not relieve the Seller of its
indemnification obligations hereunder unless and to the extent the Seller is
deprived of material substantive or procedural rights or defenses as a result
thereof. The Seller shall assume (with the consent of the Indemnified Party,
such consent not to be unreasonably withheld) the defense and any settlement of
any such claim and pay all expenses in connection therewith, including
reasonable counsel fees, and promptly pay, discharge and satisfy any judgment or
decree which may be entered against the Indemnified Party in respect of such
claim. The parties agree that the provisions of this Section 7.01 shall not be
interpreted to provide recourse to the Seller against loss by reason of the
bankruptcy, insolvency or lack of creditworthiness of an Obligor with respect to
a Collateral Obligation. The Seller shall have no liability for making
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected Collateral Obligations.
Section 7.02    Liabilities to Obligors.
Except with respect to the funding commitment assumed by the Buyer with respect
to any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation, no obligation or liability to any Obligor under any of the
Collateral Obligations is intended to be assumed by the Buyer, the Collateral
Agent or any of the other the Secured Parties under or as a result of this
Agreement and the transactions contemplated hereby.

-21-

--------------------------------------------------------------------------------




Section 7.03    Limitation on Liability
The Seller shall be liable under this Agreement (i) only to the extent of the
obligations specifically undertaken by the Seller under this Agreement and (ii)
pursuant to the terms of Section 7.01 above. The Seller and any member, manager,
director, officer, employee or agent of the Seller may rely in good faith on any
document of any kind, prima facie properly executed and submitted by any Person
respecting any matters arising hereunder. Subject to Section 7.01, the Seller
shall not be under any obligation to appear in, prosecute or defend any legal
action that shall not be incidental to its obligations under this Agreement
(including its obligations under Section 7.01) or the other Transaction
Documents and that in its opinion may involve it in any expense or liability.
Section 7.04    Operation of Indemnities.
If the Seller has made any indemnity payments to an Indemnified Party pursuant
to this Article VII and such Indemnified Party thereafter collects any such
amounts from others, such Indemnified Party will repay such amounts collected to
the Seller.
ARTICLE VIII    

TERM AND TERMINATION
Section 8.01    Termination.
This Agreement shall commence as of the date of execution and delivery hereof
and shall continue in full force and effect until the earlier of (i) the Payment
in Full Date and (ii) with the prior written consent of the Collateral Agent,
the date specified by either party upon 30 days’ prior written notice to the
other party as the termination date; provided that, the termination of this
Agreement pursuant to this Section 8.01 shall not discharge any Person from
obligations incurred prior to any such termination of this Agreement.
ARTICLE IX    

MISCELLANEOUS
Section 9.01    Amendments and Waivers.
Except as provided in this Section 9.01, no amendment, waiver or other
modification of any provision of this Agreement shall be effective unless it is
(a) signed by the Buyer and Seller, after providing notice of such amendment,
waiver or other modification to the Trustee, the Loan Agent, the Collateral
Agent and the Rating Agencies, (b) consented to in writing by a Majority of the
Controlling Class and (c) not objected to in writing by a Majority of the
Subordinated Notes; provided that no such consent of the Controlling Class will
be required, and no such objection right of the Subordinated Notes shall exist,
in connection with any amendment to this Agreement (i) to incorporate by
reference and/or amend a Collateral Obligation List on the related Purchase
Date, (ii) for which the sole purpose of which is to (x) correct
inconsistencies, typographical or other errors, defects or ambiguities or (y)
conform this Agreement to the Final Offering Circular or the Indenture (as it
may be amended from time to time), (iii) to comply with changes in the Code,
(iv)

-22-

--------------------------------------------------------------------------------




to enable the Buyer to rely upon any exemption from registration under the
Securities Act or the 1940 Act or (v) to enable the Buyer to comply with any
applicable securities law (including the regulations implementing such laws).
The Buyer shall provide the Holders with notice of any amendment of this
Agreement; provided that, the Buyer and the Seller shall provide the Holders of
the Controlling Class of Obligations and the Holders of Subordinated Notes with
notice of any amendment of this Agreement that does not require the consent of
such Holders at least 15 Business Days prior to the proposed execution date
thereof; provided, further, that if the Holders of at least 33-1/3% of the
Aggregate Outstanding Amount of either the Controlling Class of Obligations or
the Subordinated Notes object to such amendment after receiving such notice,
then the consent of a Majority of such objecting Class or Classes must be
obtained to effect such amendment.
Section 9.02    Notices, Etc.
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing and mailed, e-mailed, transmitted or
delivered, as to each party hereto, at its address set forth under its name on
the signature pages hereof or at such other address as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (a) notice by
mail, three Business Days after being deposited in the United States mail, first
class postage prepaid and (b) notice by e-mail or by facsimile mail, when
electronic confirmation or verbal communication of receipt is obtained.
Section 9.03    Binding Effect; Benefit of Agreement.
This Agreement shall inure to the benefit of, and the obligations hereunder
shall be binding upon, the parties hereto and their respective successors and
permitted assigns. The Seller agrees that the Collateral Agent, as agent for the
Secured Parties under the Indenture, shall be a third party beneficiary hereof.
Any permitted assigns of the Buyer shall be third-party beneficiaries of this
Agreement.
Section 9.04    GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE SERVICE OF PROCESS.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NON–EXCLUSIVE JURISDICTION OF ANY COURT LOCATED WITHIN THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
Each of the Buyer and the Seller agrees that service of process may be effected
by mailing a copy thereof by registered or certified mail, postage prepaid, to
the Buyer or the Seller, as applicable, at its address specified in the
signature pages to this Agreement or at such other address as the Collateral
Agent, the Loan Agent and the Trustee shall have been notified in accordance
with

-23-

--------------------------------------------------------------------------------




the Indenture. Nothing in this Section 9.04 shall affect the right of the
Collateral Agent, the Loan Agent or the Trustee to serve legal process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Buyer in any other jurisdiction.
Section 9.05    WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.
Section 9.06    Certain Taxes. The Seller shall pay on demand any and all stamp,
sales, excise and other taxes and fees payable or determined to be payable to
any applicable Authority in connection with the execution, delivery, filing and
recording of this Agreement and the other documents to be delivered hereunder.
Section 9.07    Non-Petition.
(a)    The Seller hereby agrees not to institute against, or join, cooperate
with or encourage any other Person in instituting against the Buyer any
bankruptcy, reorganization, receivership, arrangement, insolvency, moratorium or
liquidation proceedings or other proceedings under federal or state bankruptcy
or similar laws until at least one year and one day, or if longer, the
applicable preference period then in effect plus one day, after the Payment in
Full Date; provided that, nothing in this Section 9.07 shall preclude the Seller
(i) from taking any action prior to the expiration of the aforementioned one
year and one day period, or if longer the applicable preference period then in
effect plus one day, in (a) any case or proceeding voluntarily filed or
commenced by the Buyer or (b) any involuntary insolvency proceeding filed or
commenced against the Buyer by a Person other than the Seller or its Affiliates,
or (ii) from commencing against the Buyer or any properties of the Buyer any
legal action which is not a bankruptcy, reorganization, receivership,
arrangement, insolvency, moratorium or liquidation proceeding or other
proceeding under federal or state bankruptcy or similar laws.
(b)    The provisions of this Section 9.07 shall survive the termination of this
Agreement.
Section 9.08    Recourse Against Certain Parties.
(a)    No recourse under or with respect to any obligation, covenant or
agreement (including the payment of any fees or any other obligations) of the
Seller as contained in this Agreement, any other Transaction Document or any
other agreement, instrument or document entered into by it pursuant to or in
connection with this Agreement or any other Transaction Document shall be had
against any stockholder, incorporator, authorized representative, officer,
employee or director of the Seller by the enforcement of any assessment or by
any legal or equitable

-24-

--------------------------------------------------------------------------------




proceeding, by virtue of any statute or otherwise it being expressly agreed and
understood that the agreements of the Seller contained in this Agreement, any
other Transaction Document and all of the other agreements, instruments and
documents entered into by it pursuant to or in connection with this Agreement or
any other Transaction Document are, in each case, solely the corporate
obligations of the Seller, and that no personal liability whatsoever shall
attach to or be incurred by any stockholder, incorporator, authorized
representative, officer, employee or director of the Seller, or any of them,
under or by reason of any of the obligations, covenants or agreements of the
Seller contained in this Agreement, any other Transaction Document or in any
other such instruments, documents or agreements, or which are implied therefrom,
and that any and all personal liability of each stockholder, incorporator,
authorized representative, officer, employee or director of the Seller, or any
of them, for breaches by the Seller of any such obligations, covenants or
agreements, which liability may arise either at common law or at equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement. The provisions of
this Section 9.08(a) shall survive the termination of this Agreement.
(b)    Notwithstanding any other provision of this Agreement, the obligations of
the Buyer under this Agreement and any other Transaction Document are limited
recourse obligations of the Buyer payable solely from the Collateral and,
following realization of the Collateral, and application of the proceeds thereof
in accordance with the Priority of Distributions and all obligations of and any
claims by the Seller against the Buyer hereunder after any such realization and
application shall be extinguished and shall not thereafter revive. No recourse
under or with respect to any obligation, covenant or agreement (including the
payment of any fees or any other obligations) of the Buyer as contained in this
Agreement, any other Transaction Document or any other agreement, instrument or
document entered into by it pursuant to or in connection with this Agreement or
any other Transaction Document shall be had against any member, manager,
authorized representative, officer, employee or director of the Buyer by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise it being expressly agreed and understood that the
agreements of the Buyer contained in this Agreement, any other Transaction
Document and all of the other agreements, instruments and documents entered into
by it pursuant to or in connection with this Agreement and any other Transaction
Document are, in each case, solely the limited liability company obligations of
the Buyer, and that no personal liability whatsoever shall attach to or be
incurred by any authorized representative, member, manager, officer, employee or
director of the Buyer or any of them, under or by reason of any of the
obligations, covenants or agreements of the Buyer contained in this Agreement,
any other Transaction Document or in any other such instruments, documents or
agreements, or which are implied therefrom, and that any and all personal
liability of each authorized representative, member, manager, officer, employee
or director of the Buyer, or any of them, for breaches by the Buyer of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section 9.08(b) shall survive the termination
of this Agreement.

-25-

--------------------------------------------------------------------------------




Section 9.09    Protection of Right, Title and Interest in, to and under the
Assets; Further Action Evidencing Purchases.
(a)    The Seller shall cause all financing statements and continuation
statements and any other necessary documents perfecting the Buyer’s security and
interest in the Assets to be promptly recorded, registered and filed, and at all
times to be kept recorded, registered and filed, all in such manner and in such
places as may be required by law fully to preserve and protect the perfection
and priority of the security interest of the Buyer in all property comprising
the Assets. The Seller shall deliver to the Buyer the file–stamped copies of, or
filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recording, registration or filing.
The Seller shall cooperate fully with the Buyer in connection with the
obligations set forth above and will execute any and all documents reasonably
required to fulfill the intent of this Section 9.09(a).
(b)    The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that the Buyer or the Collateral Agent, on behalf of the Secured
Parties, may reasonably request in order to perfect, protect or more fully
evidence the Purchases hereunder and the security and/or interest granted in the
Assets.
(c)    If the Seller fails to perform any of its obligations hereunder, the
Buyer may (but shall not be required to) perform, or cause performance of, such
obligation; and the Buyer’s or the Collateral Agent’s costs and expenses
incurred in connection therewith shall be payable by the Seller. The Seller
irrevocably authorizes the Buyer at any time (so long as it has filed to perform
its obligations hereunder) at the Buyer’s sole discretion and appoints the
Collateral Agent as its attorney–in–fact to act on behalf of the Seller (i) to
execute on behalf of the Seller and to file financing statements on behalf of
the Seller, as debtor, necessary or desirable in the Buyer’s sole discretion to
perfect and to maintain the perfection and priority of the security interest of
the Buyer (and its assignees) in the Assets and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Assets as a financing statement in such offices as the Buyer
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the security interests of the Buyer (and its
assignees) in the Assets. This appointment is coupled with an interest and is
irrevocable.
Section 9.10    Execution in Counterparts; Severability; Integration.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement, together with the Indenture and the other Transaction Documents, to
the extent that a party is a signatory thereto, and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the

-26-

--------------------------------------------------------------------------------




entire agreement among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings.
Section 9.11    Heading and Exhibits.
The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.
Section 9.12    Assignment.
Notwithstanding anything to the contrary contained herein, this Agreement may
not be assigned by the Buyer or the Seller except as permitted by this Section
9.12. Simultaneously with the execution and delivery of this Agreement, the
Buyer shall collaterally assign all of its right, title and interest herein to
the Collateral Agent for the benefit of the Secured Parties, to which assignment
the Seller hereby expressly consents. Upon such assignment, the Seller agrees to
perform its obligations hereunder for the benefit of the Collateral Agent for
the benefit of the Secured Parties and the Collateral Agent, in such capacity,
shall be a third party beneficiary hereof. The Collateral Agent on behalf of the
Secured Parties under the Indenture upon such assignment may enforce the
provisions of this Agreement, exercise the rights of the Buyer and enforce the
obligations of the Seller hereunder without joinder of the Buyer.
Section 9.13    No Waiver; Cumulative Remedies.
No failure to exercise and no delay in exercising, on the part of the Buyer or
the Seller, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
[Remainder of Page Intentionally Left Blank.]



-27-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
FIFTH STREET SENIOR FLOATING RATE CORP.,
as the Seller
By:                             
    Name:
    Title:
EXECUTED as a DEED for and on behalf of:

FS SENIOR FUNDING LTD.,
as the Buyer
By:                             
    Name:
    Title:








--------------------------------------------------------------------------------

Exhibit A

Form of Assignment
[Date]
In accordance with the Master Transfer Agreement (together with all amendments
and modifications from time to time thereto, the “Agreement”), dated as of May
28, 2015, made by and between the undersigned, Fifth Street Senior Floating Rate
Corp., as the Seller (together with its successors and permitted assigns, the
“Seller”), and FS Senior Funding Ltd., as the Buyer (together with its
successors and permitted assigns, the “Buyer”), as assignee thereunder, the
undersigned does hereby sell, transfer, convey and assign, set over and
otherwise convey to the Buyer, all of the Seller’s right, title and interest in,
to and under the following (including all obligations of the lender to fund any
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation
conveyed by the undersigned to the Buyer hereunder which obligations the Buyer
hereby assumes):
(i)    the Collateral Obligations listed on Schedule I attached hereto (which
Schedule I is hereby incorporated by reference in and shall become part of the
Collateral Obligation List referred to as Schedule I in the Agreement), all
payments paid in respect thereof, all monies due, to become due or paid in
respect thereof accruing on and after the Purchase Date (including all Sale
Proceeds and other recoveries thereon, in each case as they arise after the
Purchase Date) and any related Assets;
(ii)    all Liens with respect to the Collateral Obligations referred to in
clause (i) above;
(iii)    all Related Contracts with respect to the Collateral Obligations
referred to in clause (i) above;
(iv)    all collateral security granted under any Related Contracts; and
(v)    all income, payments, proceeds and other benefits of any and all of the
foregoing, including all accounts, cash and currency, chattel paper, electronic
chattel paper, tangible chattel paper, copyrights, copyright licenses,
equipment, fixtures, general intangibles, instruments, commercial tort claims,
deposit accounts, inventory, investment property, letter of credit rights,
software, supporting obligations, accessions, proceeds and other property
consisting of, arising out of, or related to the foregoing, but excluding any
Excluded Amount with respect thereto.
Capitalized terms used herein have the meaning given such terms in the Agreement
or, if not defined therein, in the Indenture.
This Assignment is made pursuant to and in reliance upon the representations and
warranties on the part of the undersigned contained in Article IV and no others.
THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.

A-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed on the date written above.
FIFTH STREET SENIOR FLOATING RATE CORP.
By:                             
    Name:                         
    Title:                         



A-2

--------------------------------------------------------------------------------

Schedule I

Collateral Obligation List



Sch. I-1